         Case 1:19-cv-06368-JMF Document 29 Filed 11/27/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                Plaintiff,
                                                  Docket No. 1:19-cv-6368 (JMF)
        v.

 BANDSHELL ARTIST MANAGEMENT,

                Defendant.

             NOTICE OF MOTION FOR SECURITY FOR COSTS AND FEES

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Declaration of Mark J. McKenna dated November 26, 2019, Declaration of Brad R. Newberg

dated November 26, 2019, and all exhibits annexed thereto, and upon all prior proceedings,

pleadings, and filings in this action, Defendant Bandshell Artist Management, by and through

their undersigned counsel, hereby moves this Court before the Honorable Jesse M. Furman, at

the Thurgood Marshall United States Courthouse, Courtroom 1105, 40 Foley Square, New

York, New York, 10007, for an Order requiring Plaintiff Arthur Usherson to show cause why he

should not be required to post a bond to proceed with this action pursuant to Local Civil Rule

54.2

Dated: November 27, 2019                                    Respectfully submitted,


                                                            /s/ Brad R. Newberg
                                                            Brad R. Newberg (#BN1203)
                                                            McGuireWoods LLP
                                                            1750 Tysons Blvd.
                                                            Tysons Corner, VA 22102
                                                            T: 703-712-5061
                                                            F: 703-712-5050
                                                            bnewberg@mcguirewoods.com
                                                            Attorney for Defendant Bandshell
                                                            Artist Management
          Case 1:19-cv-06368-JMF Document 29 Filed 11/27/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Notice of Motion for Security for

Costs and Fees with the Clerk of the Court using the CM/ECF system on this 27th day of

November, 2019, which constitutes service on Plaintiff, a registered user of the CM/ECF system

pursuant to Fed. R. Civ. P. 5(b)(2)(E).

Dated: November 27, 2019

                                                             /s/ Brad R. Newberg
                                                             Brad R. Newberg (#BN1203)
                                                             McGuireWoods LLP
                                                             1750 Tysons Blvd.
                                                             Tysons Corner, VA 22102
                                                             T: 703-712-5061
                                                             F: 703-712-5050
                                                             bnewberg@mcguirewoods.com

                                                             Attorney for Defendant Bandshell
                                                             Artist Management
